          Case 2:16-cv-01566-APG-BNW Document 50 Filed 05/18/20 Page 1 of 1



 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 FEDERAL NATIONAL MORTGAGE                               Case No.: 2:16-cv-01566-APG-BNW
   ASSOCIATION,
 4                                                        Order for Stipulation of Dismissal or
        Plaintiff                                                        Status
 5
   v.
 6
   FLAMINGO RIDGE HOMEOWNERS
 7 ASSOCIATION, et al.,

 8          Defendants

 9         On February 14, 2020, the parties advised the court that they had settled this matter. ECF

10 No. 46. They requested the court set a deadline for April 14, 2020 for them to file a status report

11 if dismissal papers had not been filed by then. Id. The parties have not filed a stipulation of

12 dismissal or a status report regarding settlement.

13         I THEREFORE ORDER the parties to file a stipulation of dismissal or a status reporting

14 regarding settlement by May 25, 2020. The failure to do so will result in dismissal of this case

15 without further notice.

16         DATED this 18th day of May, 2020.

17

18
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
19

20

21

22

23
